ORDER
PER CURIAM.
Dwayne Hinkle (Hinkle)- appeals from the judgment upon his conviction by a jury of two counts of assault in the third degree, Section 565.070, RSMo 1994, a Class *559A misdemeanor, for which he was sentenced to two consecutive jail sentences of 180 days. Hinkle claims the trial court plainly erred when it (1) allowed the State to produce evidence of uncharged misconduct, (2) allowed the State to argue in closing arguments that Hinkle should be convicted to prevent him from committing further crimes, and (3) allowed the case to go to the jury notwithstanding Hinkle’s ineffective assistance of counsel. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 30.25(b).